As filed with the Securities and Exchange Commission on May 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Evermore Global Value Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 90.8% Asset Management & Custody - 2.3% ING U.S., Inc. (United States) 1 $ Automobiles - 1.5% EXOR SpA (Italy) Automobile Components - 0.4% Blue Solutions SA (France)* Building Products - 3.0% LIXIL Group (Japan) Cable & Satellite - 2.9% Sky Deutschland AG (Germany)* Casinos & Gaming - 5.1% OPAP SA (Greece) Universal Entertainment Corp. (Japan) Construction & Engineering - 11.5% Compagnie d'Enterprises (Belgium) Fomento de Contrucciones (Spain)* Maire Tecnimont SpA (Italy)* Diversified Financial Services - 6.4% Ackermans & van Haaran NV (Belgium) ING Groep NV (Netherlands)* Diversified Telecommunication Services - 4.5% Comverse, Inc. (United States)* Ei Towers SpA (Italy) 1 Household Durables - 2.2% Retail Holdings NV (Hong Kong) Industrial Conglomerates - 10.8% Bollore SA (France) K1 Ventures Ltd. (Singapore) Sistema JSFC - GDR (Russia) Thyssenkrupp AG (Germany)* Insurance - 8.2% Ambac Financial Group, Inc. (United States)* UNIQA Insurance Group AG (Austria) Machinery - 2.4% Vossloh AG (Germany) Media - 9.9% Promotora de Informaciones SA (Spain) Promotora de Informaciones SA - Class B (Spain) ADR SONY Corp. (Japan) Vivendi SA (France) Multi-line Insurance - 5.8% American International Group, Inc. (United States) Genworth Financial, Inc. (United States)* 1 Oil & Gas Drilling - 2.5% Sevan Drilling AS (Norway)* Oil & Gas Equipment & Services - 1.7% Pulse Seismic, Inc. (Canada)* Other Diversified Financial Services - 2.9% American Capital Ltd.(United States)* Real Estate Management & Development - 2.4% Prime Office AG (Germany)* Specialty Chemicals - 4.3% Alent PLC (United Kingdom) Vesuvius PLC (United Kingdom) Transportation Infrastructure - 0.1% Tanker Investments Ltd. (Norway)* TOTAL COMMON STOCKS (Cost $175,446,515) PARTNERSHIP & TRUST- 2.1% Real Estate Investment Trust - 2.1% Gramercy Property Trust, Inc. (United States) TOTAL PARTNERSHIP & TRUST (Cost $4,289,877) WARRANTS - 2.3% Consumer Finance - 0.4% Capital One Financial Corp., Expiration: November, 2018, Exercise Price $42.13 (United States)* Diversified Financial Services - 1.0% Bank of America Corp., Expiration: January, 2019, Exercise Price $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance - 0.9% Ambac Financial Group, Inc., Expiration: April, 2023, Exercise Price$16.67 (United States)* Media - 0.0% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Exercise Price $2.00 (Spain) TOTAL WARRANTS (Cost $7,291,938) Principal Amount CORPORATE BONDS - 1.2% Construction & Engineering - 0.4% Jack-Up InvestCo 3 Ltd. 11.000%, 1/3/2018 (Denmark) Insurance - 0.8% Ambac Assurance Corp. 5.100%, 6/7/2020 (United States) TOTAL CORPORATE BONDS (Cost $2,724,117) Contracts (100 Shares per contract) CALL OPTION PURCHASED - 0.2% HEDGES - 0.2% iShares Barclays 20+ Year Treasury Bond Fund, Expiration: June, 2014, Strike Price: $111.00, (United States)* TOTAL CALL OPTION PURCHASED (Cost $360,048) Shares SHORT-TERM INVESTMENT- 2.9% Money Market Fund - 2.9% Invesco Liquid Assets Portfolio-Institutional Class, 0.000% 2 TOTAL SHORT-TERM INVESTMENT (Cost $6,961,391) TOTAL INVESTMENTS IN SECURITIES - 99.5% (Cost $197,073,886) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt GDR Global Depositary Receipt 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Percent of Country Net Assets United States 25.8% Germany 11.8% France 9.3% Spain 7.8% Italy 7.0% Belgium 6.5% Japan 6.0% United Kingdom 4.3% Netherlands 4.0% Austria 3.8% Greece 3.6% Norway 2.6% Hong Kong 2.3% Canada 1.7% Russia 1.7% Singapore 0.9% Denmark 0.4% Cash & Equivalents ^ 0.5% Total 100.0% ^Includes money market fund and other assets in excess of liabilities. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Evermore Global Value Fund Summary of Fair Value Exposure at March 31, 2014 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2014 (see Schedule of Investments for industry breakout): Level 1 Level 2 Level 3 Total Common Stocks $ $
